DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While HUYN et al. (USPGPUB 2018/0340515) discloses a system receives first sensor data from respective wind turbines of a plurality of wind turbines. For instance, the first sensor data may include at least a power output and a wind speed per time interval. The system trains at least one respective model for each respective wind turbine based on the first sensor data received from that respective wind turbine. Further, the system receives, for a second time period, respective second sensor data from the respective wind turbines. The system executes, using the respective second sensor data, the respective model trained using the first sensor data received from that respective wind turbine to determine, for each respective wind turbine, a predicted power output for an upcoming period. The predicted power outputs may be aggregated to determine a total predicted power output and at least one action is performed based on the total predicted power output, BRØDSGAARD et al (USPGPUB 2017/0234300) discloses a wind turbine comprising a tower, a rotor including a plurality of blades, an electrical generator operatively coupled to the rotor, and a control system including an active damping module configured to monitor oscillatory motion of the wind turbine and to output a damping demand signal to damp the oscillatory motion. The control system is configured to perform a rotor imbalance determination process including: controlling the rotating frequency of the rotor so that it substantially coincides with the natural frequency of the tower, determining rotor imbalance data based on the damping demand signal and evaluating said rotor imbalance data to determine the presence of a rotor imbalance condition, and correcting the rotor imbalance condition by applying pitch control inputs to one or more of the plurality of blades so as to reduce the severity of the rotor imbalance, and Roznitsky et al. (USPPUB 2011/0148115) disclosed a wind turbine includes a rotor converting a motion of air into a movement of the rotor, a hub housing equipment that transforms the movement of the rotor into a useful form of energy, and a tower supporting the hub on one end. The wind turbine further includes a base floating substantially at water surface and movable with respect to the underlying solid surface. The tower is connected to the floating base on the second end. The wind turbine also includes a tilting mechanism tilting the wind turbine into a substantially horizontal orientation and bringing it back into an upright position, as well as a rotating mechanism operable to control azimuth orientation of the wind turbine, none of these references taken either alone or in combination with the prior art of record disclose  a wind turbine azimuth drivetrain, including:
Claim 1, accumulating a plurality of azimuth variation characteristics data from at least one wind turbine over a period of time; identifying a plurality of clusters of values within the plurality of azimuth variation characteristics data, where each cluster of values in the plurality of azimuth variation characteristics data is associated with a respective wind turbine; associating each respective cluster of values in the plurality of clusters of values with a respective condition of a respective main drivetrain for the respective wind turbine associated with the respective cluster of values; identifying at least one selected cluster of values that comprise measurements made in time proximate to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance; based on identifying the at least one selected cluster, training a machine learning model with the at least one selected cluster labeled as corresponding to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance, where the machine learning model is configured to process azimuth variation characteristics to identify received azimuth variation characteristics data that correspond to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; receiving, subsequent to associating the respective cluster of values with the respective condition, a measured set of azimuth variation characteristics data for a subject azimuth drivetrain of a subject wind turbine; 2 of 15Appl. No. 16/787,695 Docket No. 092074 Reply to Office Action of December 21, 2021 processing, subsequent to and based on training the machine learning model, the measured set of azimuth variation characteristics data with the machine learning model to determine  an identified cluster with values of azimuth variation characteristics data that corresponds to values in the measured set of azimuth variation characteristics data for the subject azimuth drivetrain, where the identified cluster has been determined to, based on training of the machine learning model, to comprise azimuth variation characteristics corresponding to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; determining that a respective condition associated with the identified cluster is a subject condition associated with a subject main drivetrain of the subject wind turbine; and reporting the subject condition as a condition of the subject main drivetrain.
Claim 9, accumulate a plurality of azimuth variation characteristics data from at least one wind turbine over a period of time; identifies a plurality of clusters of values within the plurality of azimuth variation characteristics data, where each cluster of values in the plurality of azimuth variation characteristics data is associated with a respective wind turbine; and associates each respective cluster of values in the plurality of clusters of values with a respective condition of a respective main drivetrain for the respective wind turbine associated with the respective cluster of values; identify at least one selected cluster of values that comprise measurements made in time proximate to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance; and a model based monitoring engine that, when operating: based on identifying the at least one selected cluster, train a machine learning model with the at least one selected cluster labeled as corresponding to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance, where the machine learning model is configured to process azimuth variation characteristics to identify received azimuth variation characteristics data that correspond to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; 6 of 15Appl. No. 16/787,695 Docket No. 092074 Reply to Office Action of December 21, 2021 receives, subsequent to associating the respective condition, a measured set of azimuth variation characteristics data for a subject azimuth drivetrain of a subject wind turbine; process, subsequent to and based on training the machine learning model, the measured set of azimuth variation characteristics data with the machine learning model to determine  an identified cluster with values of azimuth variation characteristics data that corresponds to values in the measured set of azimuth variation characteristics data for a subject azimuth drivetrain, where the identified cluster has been determined to, based on training of the machine learning model, to comprise azimuth variation characteristics corresponding to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; determines that a respective condition associated with the identified cluster is a subject condition associated with a subject main drivetrain of the subject wind turbine; and reports the subject condition as a condition of the subject main drivetrain.
Claim 13,  storing a definition of a plurality of clusters of values within a plurality of azimuth variation characteristics data, where the plurality of azimuth variation characteristics data is accumulated from at least one wind turbine over a period of time, and where each respective cluster of values in the plurality of clusters of values is associated with a respective condition of a respective main drivetrain for the a respective wind turbine associated with the respective cluster of values; identifying at least one selected cluster of values that comprise measurements made in time proximate to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance; based on identifying the at least one selected cluster, training a machine learning model with the at least one selected cluster labeled as corresponding to one of a drive mechanism failure or an indication of a drive mechanism requiring maintenance, where the machine learning model is configured to process azimuth variation characteristics to identify received azimuth variation characteristics data that correspond to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; receiving a measured set of azimuth variation characteristics data for a subject azimuth drivetrain of a subject wind turbine; processing, subsequent to and based on training the machine learning model, the measured set of azimuth variation characteristics data with the machine learning model to determine  an 9 of 15Appl. No. 16/787,695 Docket No. 092074 Reply to Office Action of December 21, 2021 identified cluster within the plurality of clusters of values, the identified cluster comprising values of azimuth variation characteristics data that correspond to values in the measured set of azimuth variation characteristics data for the subject azimuth drivetrain, where the identified cluster has been determined to, based on training of the machine learning model, to comprise azimuth variation characteristics corresponding to the one of a drive mechanism failure or the indication of a drive mechanism requiring maintenance; determining that a respective condition associated with the identified cluster is a subject condition associated with the a subject main drivetrain; and reporting the subject condition as a condition of the subject main drivetrain of the subject wind turbine.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119